IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of
                                                      No. 83430-4-I
 WILLIAM VOGEL,
                                                      DIVISION ONE
           Appellant/Cross Respondent,
                                                      UNPUBLISHED OPINION
                 and

 ALICE VOGEL,

           Respondent/Cross Appellant.

       APPELWICK, J. — William Vogel argues the trial court unlawfully modified the

decree of dissolution. The parties’ retirement accounts had been divided based

on valuations made two years before trial. The decree was silent on the disposition

of gains and losses accruing between the valuation and the actual transfer of the

asset. The trial court clarified that its intent was that gains or losses were included

in the division of the accounts. We affirm.

                                        FACTS

       Alice and William Vogel separated on March 6, 2017, after being married

for almost 34 years. William1 petitioned for dissolution on March 21, 2017. The

court divided the Vogels’ property and dissolved the marriage on October 14, 2019.




       1
       Because the parties share a last name, we refer to them by their first
names. We mean no disrespect.


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 83430-4-I/2


       In splitting the Vogels’ retirement and financial accounts, the trial court’s

stated intention was for each party to receive half of the retirement accounts. This

included their thrift savings plan2 (TSP) accounts. William’s TSP was valued in

2017 at $339,623.40. Alice’s TSP was valued at $23,975.00. She was awarded

her account and an equalizing portion from William’s account.

       On January 7, 2020, William sent Alice a proposed TSP account plan

transfer order stating that she would get a fixed dollar amount of $157,824.00, with

no earnings. William stated that Alice never responded to this proposal.

       On September 17, 2020, Alice noted a hearing for presentation of final

orders implementing the division of the pension and TSP accounts. For the TSP

transfer order, she proposed language indicating that she had been awarded

$152,025.21, “together with earnings and losses as of August 1, 2019 (the date of

the Court’s ruling).” On October 8, 2020, William moved to enforce the dissolution

decree and proposed his own orders implementing the division of accounts,

including the TSP.

       On December 1, 2020, William responded to Alice’s motion. He stated that

even though Alice is now raising the issue of whether she gets gains or losses on

the TSP, “[t]his was not in the court order.”




       2 “The Thrift Savings Plan (TSP) is a retirement savings and investment
plan for Federal civilian employees and members of the uniformed services. The
TSP offers the same kinds of savings and tax benefits that many private
corporations offer to their employees in a 401(k) plan.” 20 ELIZABETH A. TURNER,
WASHINGTON PRACTICE: FAMILY AND COMMUNITY PROPERTY LAW § 32:22, at 231 (2nd
ed. 2022).


                                          2
No. 83430-4-I/3


       On December 4, 2020, the court heard oral argument on whether gains and

losses were to be included in the TSP transfer orders. Alice argued “[A]bsent an

order that says it will not include gains or losses, it should.” She proposed that she

should receive gains or losses to the account over the two years between their

separation in March 2017 and dissolution in 2019. William argued that the court

performed a specific calculation, which did not include gains and losses. The issue

had not been brought to the court’s attention during the trial. The court stated,

“[W]ith respect to any gains or losses, what Mr. Vogel is asking is that the court

give him a windfall based on the amount of time that has passed.” The court orally

ruled that gains and losses were to follow the respective shares of the TSP

account.

       On January 25, 2021, the court entered an order on the motion to enforce

the decree to clarify the TSP division order must account for gains and losses

attributable to the parties’ share of the account. William appeals the order.

                                   DISCUSSION

  I.   Standard of Review

       The interpretation of a dissolution decree is a question of law.
       Chavez v. Chavez, 80 W[n.] App. 432, 435, 909 P.2d 314 . . . (1996).
       Questions of law are subject to de novo review by the appellate court.
       McDonald v. State Farm Fire and Cas[.] Co., 119 W[n].2d 724, 730-
       31, 837 P.2d 1000 (1992). If a decree is ambiguous, the reviewing
       court seeks to ascertain the intention of the court that entered it by
       using the general rules of construction applicable to statutes and
       contracts. See In re Marriage of Gimlett, 95 W[n].2d 699, 704-05,
       629 P.2d 450 (1981); Kruger v. Kruger, 37 W[n.] App. 329, 331, 679
       P.2d 961 (1984).




                                          3
No. 83430-4-I/4


               A trial court does not have the authority to modify even its own
       decree in the absence of conditions justifying the reopening of the
       judgment. RCW 26.09.170(1); Kern v. Kern, 28 W[n].2d 617, 619,
       183 P.2d 811 (1947). An ambiguous decree may be clarified, but not
       modified. RCW 26.09.170(1); In re Marriage of Greenlee, 65 W[n.]
       App. 703, 710, 829 P.2d 1120 . . . (1992). A decree is modified when
       rights given to one party are extended beyond the scope originally
       intended, or reduced. A clarification, on the other hand, is merely a
       definition of rights already given, spelling them out more completely
       if necessary. Rivard v. Rivard, 75 W[n].2d 415, 418, 451 P.2d 677
       (1969).

In re Marriage of Thompson, 97 Wn. App. 873, 878, 988 P.2d 499 (1999).

 II.   Clarification of Decree of Dissolution—Property Division

       With respect to the division of William’s TSP account the decree of

dissolution provided:

       2. $152,025.21 of petitioner’s TSP account number xxxx8902 to be
       transferred to respondent’s Washington State Deferred
       Compensation account by Retirement Benefits Court Order.

       Calculated as follows: [Petitioner’s] TSP of $339,623 plus
       [Respondent’s] TSP of $23,975 = $363,598 I 2 = $181,799 - $23,975
       (respondent’s TSP) - $5,798.79 (amount owed to petitioner after
       property offset - see section 20 below) = $152,025.21 (plus 100% of
       respondent’s TSP of $23,975)

(Emphasis omitted.)3 The express language of this provision does not address the

disposition of any gains or losses on the account between the date in 2017 on

which the account was valued and the date of the decree or the date of actual

transfer directed in the decree.4      The plain language of the decree is not

dispositive.




       3The decree inadvertently reversed the petitioner and respondent.
       4 Both parties stipulate that the valuation was made at the time of
separation.


                                          4
No. 83430-4-I/5


       William argues the language of the decree was not ambiguous and that

Alice was awarded a fixed sum.          William argues that under the guise of a

clarification, the trial court impermissibly modified the October 14, 2019 decree to

give Alice a share of the TSP’s gains and losses. Alice argues that the trial court

stated its express intent to equalize the division of the accounts. Her portion was

calculated based on the 2017 valuation, but she had yet to receive the money as

of the December 4, 2020 hearing. She argues the court’s intent to equalize the

division of the retirement accounts cannot be carried out if she is denied the gains

on her portion of the account.

       These interpretations of the decree, though diametrically opposed, are

reasonable. We conclude that the language is ambiguous and that the trial court

was correct to attempt to clarify the meaning of the decree.5

       The trial court was clear about its intent when entering the decree: “The

Court’s intention is that each party receive half of all of the retirement and financial

accounts. Specifically, that includes the thrift savings accounts.” And, the court

repeated, “The PERS [Public Employees Retirement System] and FERS [Federal

Employees Retirement System] accounts are going to be divided half each.” The

court awarded maintenance to Alice. In doing so it noted a “limited ability of the

Court to use a property division to do something different to equalize the parties’

positions.” The trial court’s stated intention at this time was to equalize the parties’

monthly income until retirement, and at retirement, to divide up the monthly


       5Neither party has argued the alternative theory that the trial court failed to
dispose of the gains at the time of the decree.


                                           5
No. 83430-4-I/6


benefits equally. In section 20 of the decree, the court reconciled the division of

the real property and 10 other items to determine an equalizing adjustment of

$5,789.79 was owed to William. It is clear that the intention of the court throughout

was to equalize the position of the parties.

       Neither party advised the court that the TSP accounts had gains between

the time of valuation and the trial some two years later. We have no doubt that if

this information had been brought to the court’s attention, the trial court would have

divided it consistent with its overall equal division. That means either the court

would have divided the gains or losses equally or, at a minimum, divided the gains

and losses in proportion to their respective share in the account’s 2017 value.6

       The trial court did not err when it clarified the decree as to the right to gains.

This determination was not a modification.


III.   Attorney Fees

       Alice argues that the court should award her attorney fees under RCW

26.09.140 and RAP 18.1(a).         RAP 18.1 allows this court to grant fees and

expenses if the party requests them and applicable law grants the right to recover

them. RCW 26.09.140 states in part, “Upon any appeal, the appellate court may,

in its discretion, order a party to pay for the cost to the other party of maintaining

the appeal and attorneys’ fees in addition to statutory costs.” Though Alice is the




       6William has not argued that any gain on Alice’s account must be included
in the division. Since Alice was awarded all of her TSP account, she properly
retained any gains on the account.


                                           6
No. 83430-4-I/7


prevailing party, the parties were left by the trial court in roughly equal positions

financially. We decline to award fees.

       We affirm.7




WE CONCUR:




       7 Alice raises a conditional cross appeal requesting that we consider
additional issues related to the dissolution. Given our decision on William’s appeal,
we need not reach Alice’s cross appeal claims.


                                         7